Citation Nr: 0427811	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left femur fracture.  

2.  Entitlement to service connection for left leg 
shortening, as secondary to osteomyelitis.  

3.  Entitlement to service connection for a degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, as secondary to osteomyelitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1961 to February 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in a February 1964 rating decision, the 
agency of original jurisdiction (AOJ) denied entitlement to 
service connection for residuals of a fracture of the left 
femur with knee involvement.  In his October 2001 claim, the 
appellant indicated that he was seeking service connection 
for left leg shortening as a residual of injury and/or 
surgeries during service.  In a January 2002 rating decision, 
the AOJ determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a left femur fracture with leg shortening.  
The Board notes that the issue of entitlement to service 
connection for left leg shortening was not the subject of the 
February 1964 rating decision, or otherwise adjudicated by 
the AOJ.  Therefore, the Board finds it is a new claim.  The 
appellant has continuously pursued the claim since the 
January 2002 rating decision, and the Board finds the issue 
of entitlement to service connection for left leg shortening 
is properly on appeal.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of the hearing has been associated with the claims folder.  
The Board notes that at the hearing, the appellant withdrew 
the issue of entitlement to an increased evaluation for 
osteomyelitis.  


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
left femur with knee involvement was denied in a February 
1964 rating decision.  The appellant did not appeal.  

2.  Since the prior rating decision, evidence by itself or 
when considered with previous evidence of record that relates 
to an unestablished fact necessary to substantiate the claim 
has not been presented or secured.  

3.  The evidence added to the record since the last rating 
decision is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.

4.  The appellant is service connected for osteomyelitis of 
the left femur.  

5.  The appellant has left leg shortening.  

6.  The appellant has a diagnosis of degenerative joint 
disease and degenerative disc disease of the lumbar spine

7.  Left leg shortening is secondary to service-connected 
osteomyelitis of the left femur; degenerative joint disease 
and degenerative disc disease of the lumbar spine are 
aggravated by service-connected osteomyelitis with left leg 
shortening.  


CONCLUSIONS OF LAW

1.  The February 1964 rating decision, which denied 
entitlement to service connection for a fracture of the left 
femur with knee involvement, is final.  Evidence submitted 
since that decision is not new and material.  38 U.S.C.A. 
§§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103.  

2.  Left leg shortening is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310 
(2003).

3.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine are proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision, dated in February 1964, the AOJ denied 
entitlement to service connection for residuals of a left 
femur fracture.  The evidence of record at the time of the 
February 1964 rating decision included the following:

The service entrance examination report, dated in April 1961, 
shows that the spine and musculoskeletal system and lower 
extremities were normal.  An old "osteo" of the femur was 
noted to be healed and asymptomatic.  A scar was noted on the 
left upper leg.  His lower extremities were assigned a 
profile of "1."  X-ray examination of the left femur in 
April 1961 was "negative."  The report notes that the 
appellant had sustained an injury to the left femur at age 8, 
complicated by osteomyelitis, with surgery.  The left leg was 
noted to have been asymptomatic for the previous three years.  
The diagnosis was osteomyelitis, traumatic, old, arrested, 
aysmptomatic.  

In September 1961, the appellant reported a history of having 
fallen while mopping a floor during basic training.  He 
stated that the fall aggravated a left thigh ache he had been 
having for six weeks.  Swelling and redness were noted at the 
site of an old scar on his left thigh.  An incision at the 
site of previous drainage site on the lower portion of the 
left femoral incision was noted to be indurated.  The cause 
was possibly traumatic and the line of duty was "Yes."  The 
diagnosis was osteomyelitis, chronic, left femur.  A November 
1961 report reflects a diagnosis of osteomyelitis.  The line 
of duty determination was "No," and it was noted to have 
existed prior to service.  A Medical Board report, dated in 
January 1962, reflects a diagnosis of osteomyelitis, chronic, 
hematogenous, with healed draining sinus, proximal third, 
left femoral shaft.  His spine and musculoskeletal system 
were noted to be normal.  

Private treatment records, dated from July 1963 to August 
1963, reflect treatment for a broken leg.  He had fallen 
while fishing on the day of admission.  The diagnosis was 
fracture of the left proximal femur.  

On VA examination in December 1963, the appellant reported a 
history of having had about two-thirds of his bone removed 
from the left femur.  The report of examination notes that he 
had fractured his left femur in July 1963.  A report of x-ray 
examination notes the fracture was well healed.  The femur 
was noted to be non-weight bearing, and short.  Shortening of 
2.5 cm of the left femur was noted.  The diagnoses were 
chronic osteomyelitis of the left femur; fracture of the 
proximal shaft of the left femur, healed; and limited flexion 
of the left knee due to osteomyelitis and a fracture of the 
left femur.  

The evidence added to the record since the February 1964 
rating decision includes the following:

On VA examination in December 1968, a history of a fracture 
of the upper part of the left femur, sustained in a fall 
while fishing in July 1963, was noted.  On x-ray examination 
of the left femur, the examiner noted that the area of the 
fracture was well healed.  The examiner stated that, in 
general, the appearance of the leg was tremendously improved 
from the appearance on examination in December 1963.  

In correspondence received in October 2001, the appellant 
stated that his spine had degenerated due to being 
"lopsided."  He related that the problem began prior to a 
motor vehicle accident, and that after the accident, he had 
pain and was unable to stand for long periods or sit in one 
position for extended periods.  

Private records of treatment, dated in September 1997, note 
the appellant was under treatment for radicular pain 
secondary to a motor vehicle accident.  The record notes that 
he had had some increasing lower back pain since the 
accident.  The relevant assessment was lumbosacral strain.  
The impression of magnetic resonance imaging (MRI) was 
narrowed degenerated L4-5 disc with moderate diffuse 
protrusion, more along the left side, with associated 
osteophyte formations.  In October 1997, the examiner noted 
the appellant's report of a recent car accident, following 
which he was noted to be almost immediately aware of low back 
pain.  In April 1998, the diagnosis was lumbar spinal 
stenosis.  

By letter dated in December 1998, the appellant's private 
physician noted that the appellant had severe lumbar spinal 
stenosis at L4-5.  The examiner stated that the appellant's 
anatomical condition was not the result of his motor vehicle 
accident.  He related that at the time of the motor vehicle 
accident, the appellant had significant preexisting abnormal 
anatomy.  He added that he had no reason to doubt that the 
appellant's symptoms had an onset at the time of the motor 
vehicle accident.  

On VA examination in December 2001, the examiner stated the 
C-file had been reviewed.  The report of examination notes a 
history of surgery on the left lower extremity one year after 
separation, with osteomyelitis of the left lower extremity.  
The report of examination notes that the left leg was 3.5 
inches shorter than the right.  The impressions were 
osteomyelitis of the left and right thigh, and left forearm, 
postoperative, and degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  Examination of the 
left knee revealed normal configuration, with no signs of 
inflammation and normal range of active and passive motion.  
X-ray examination of the left knee was noted show no evidence 
of fracture.  

The examiner opined that it was more probable than not that 
the marked shortening of the appellant's left lower extremity 
associated with osteomyelitis had exacerbated his low back 
condition.  The examiner noted that the low back condition 
had only a minimal connection to the motor vehicle accident.  

In a statement in support of the claim, received in January 
2002, the appellant asserted that the left leg break was due 
to the removal of bone.  He contended that the disorder of 
his spine was a result of his shortened leg and that it was 
related to the left leg injury during service.  He stated 
that he had had back pain since the 1980s.  

At a hearing before the undersigned Veterans Law Judge in 
January 2003, the appellant testified that he injured his leg 
in basic training during service when he jumped into a 
foxhole.  Transcript at 4 (January 2003).  He stated that he 
had a lump on his upper thigh that was osteomyelitis.  Id. at 
6.  He indicated that there was bone involvement.  Id. at 7.  

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2003).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2003).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
January 2002 rating decision of the reasons and bases for the 
decisions.  He was further notified of this information in 
the May 2002 statement of the case.  The Board concludes that 
the discussions in the January 2002 rating decision and in 
the statement of the case, which were all sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claim.  By VCAA letter dated in 
December 2001, he was advised of the evidence he needed to 
submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  By letter dated in January 
2003, he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing.  To the extent that the appellant asserted in his 
February 2003 statement in support of the claim that he had 
inadequate representation, the undersigned Veterans Law Judge 
made a specific inquiry in that regard at the hearing.  In 
response, the appellant stated that, "I think she [the 
representative] did a pretty good job there too."  
Transcript at 20 (January 2003).  The actions of the Veterans 
Law Judge at the hearing complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

Analysis

I.  New and Material Evidence

The issue of service connection for a fracture of the left 
femur was previously addressed and denied by the AOJ in 
February 1964.  At the time of the prior decision, the record 
included the service medical records, statements from the 
appellant, and post service VA and private medical records.  
The evidence was reviewed and service connection for 
residuals of a fracture of the left femur was denied.  
38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the appellant stated, and 
the record established, that the appellant had sustained a 
fracture to the left femur from a post-service fall in 1963.  
There was no evidence linking the fracture to service or a 
service-connected disease or injury.  

Service medical records are negative for a fracture of the 
left femur during service and the appellant has not asserted 
such.  The record reflects a fracture to the femur in 1963.  
The February 1964 rating decision specifically noted the 1963 
post-service fracture of the left femur.  

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for a left 
femur fracture.  The evidence submitted since the prior final 
denial in February 1964 is not new and material.  
Essentially, the evidence added to the record since the 
February 1964 rating decision consists of VA outpatient 
treatment records, private medical records. the appellant's 
statements, and records in association with a 1997 motor 
vehicle accident.  The fact that the appellant had fractured 
his left femur after service had already been established.  
Thus, the records added to the record noting a left femur 
fracture post-service, in 1963, are cumulative or redundant 
and do not raise a reasonable possibility of substantiating 
the claim.  

To the extent that the appellant asserts that service-
connected osteomyelitis caused his left femur to be in a 
weakened state and more prone to injury, the Board notes that 
the appellant is competent to report his observations, 
however, he is not a medical professional and his statements 
do not constitute competent medical evidence that residuals 
of a left femur fracture are related to service or service-
connected osteomyelitis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.  The Board notes 
that in December 1963 and December 1968, the area of the 
fracture was noted to be well-healed.  In December 2001, no 
evidence of a fracture was noted.  

At the time of the prior denial, there was no evidence of a 
left femur fracture during service and there was no evidence 
linking any post-service left femur fracture to service or a 
service-connected disability.  Since that determination, 
there remains no evidence of a left femur fracture during 
service and no competent evidence linking a left femur 
fracture to service or a service-connected disability.  The 
evidence added to the file since the final prior rating 
decision in February 1964 is not new and material.  
Consequently, the application to reopen the claim for service 
connection for a left femur fracture is denied.  

II. Service Connection

The Board finds that the evidence supports a grant of service 
connection for left leg shortening and degenerative joint 
disease and degenerative disc disease of the lumbar spine.  

The Board notes that the appellant has not claimed that left 
leg shortening or degenerative joint disease or degenerative 
disc disease of the lumbar spine were incurred in or 
aggravated by service but has limited his appeal to secondary 
service connection.  He has asserted that his left leg 
shortening and degenerative joint disease or degenerative 
disc disease of the lumbar spine were caused by his service-
connected osteomyelitis.  Except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for left leg shortening and degenerative joint disease and 
degenerative disc disease of the lumbar spine, the evidence 
must show that the appellant's service-connected 
osteomyelitis either caused or aggravated his left leg 
shortening and/or degenerative joint disease or degenerative 
disc disease of the lumbar spine.

In this case, the appellant is service-connected for 
osteomyelitis.  The records reflect left leg shortening, and 
there is a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine.

The Board notes that the AOJ determined that the February 
1964 rating decision constituted a denial of service 
connection for a fracture with left leg shortening.  The 
rating decision, however, neither implicitly nor explicitly 
makes any reference to leg shortening.  Therefore, there is 
no final decision regarding shortening of the left lower 
extremity.

The evidence does establish that service connection for 
osteomyelitis of the left femur was established on the basis 
of aggravation.  There was no deduction for pre-service 
disability.  In December 2001, an examiner determined that 
there was marked shortening associated with osteomyelitis.  
Therefore, there is a basis upon which to conclude that 
shortening is proximately due to osteomyelitis.  38 C.F.R. 
§ 3.310.  Similarly, the same examiner concluded that the 
marked left leg shortening exacerbated the back condition.  
Based upon the degree of shortening of the extremity, the 
conclusion of the examiner is supportable in fact and 
regulation.  See 38 C.F.R. § 4.58. 

In regard to the 1997 motor vehicle accident, the Board notes 
that the appellant's private doctor related that the while 
symptoms of a back disorder may have had an onset at the time 
of the accident, there was preexisting pathology of a back 
disorder.  The December 2001 VA examiner specifically stated 
that the back disorder had only a minimal connection to the 
accident.  

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for left leg 
shortening and degenerative joint disease and degenerative 
disc disease of the lumbar spine.






ORDER

The application to reopen a claim for service connection for 
a left femur fracture is denied.  

Service connection for left leg shortening is granted.

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



